

116 HRES 174 IH: Recognizing the self-determination of Gibraltar to determine its status as a British Overseas Territory.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 174IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Holding (for himself, Mr. Budd, Mr. Connolly, Mr. Cooper, Mr. Hastings, Ms. Frankel, Ms. Stefanik, Mr. Kilmer, Mr. Diaz-Balart, Mr. Rouzer, Mr. Meadows, Mr. Marchant, Mr. Kind, Mr. Nunes, Mr. Sensenbrenner, Ms. Speier, Mr. Cole, Mr. Thornberry, and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the self-determination of Gibraltar to determine its status as a British Overseas
			 Territory.
	
 Whereas the Department of State recognizes Gibraltar as an overseas territory of the United Kingdom based on the 1713 Treaty of Utrecht;
 Whereas the citizens of Gibraltar have freely and democratically expressed their view to remain a British Overseas Territory in 1967 and 2002, when 99.6 and 98.48 percent of the Gibraltarians, respectively, voted in a popular referenda their wish to remain a British Overseas Territory;
 Whereas the United States has relied on Gibraltar’s military facilities numerous times, including America’s first overseas military intervention in 1801 against the Barbary States, World War II, and the North Atlantic Treaty Organization intervention in 2011 in Libya;
 Whereas, during World War II, General Dwight Eisenhower used Gibraltar as his headquarters to plan the liberation of North Africa stating, Without it the vital air cover would not have been quickly established on the North African fields.;
 Whereas the security situation in North Africa and the Middle East continues to underscore the need for the United States to maintain secure access to Gibraltar’s military facilities;
 Whereas Gibraltar has the right, under the United Nations Charter and the International Covenant on Civil and Political Rights, to determine its own future; and
 Whereas the United Kingdom is a loyal ally that has stood by the United States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States honors the contribution that Gibraltar has made to advancing United States security interests in the Mediterranean region since 1801 and extends its deepest appreciation and thanks to the Government of Gibraltar and its citizens; and
 (2)the views and rights of Gibraltarians should always be imperative in any discussion of Gibraltar’s status as a British Overseas Territory.
			